Citation Nr: 0724612	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-39 135	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for an anxiety disorder.

Entitlement to a compensable disability rating for a left 
hand scar.

Entitlement to a disability rating in excess of 10 percent 
for left arm atrophy.

Entitlement to service connection for left wrist carpal 
tunnel syndrome.

Entitlement to a disability rating in excess of 10 percent 
for residuals of uveitis of the left eye.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

Following the issuance of the most recent Supplemental 
Statement of the Case, the veteran submitted additional 
written argument and copies of VA medical records for 
consideration by the Board of Veterans' Appeals (Board).  He 
also provided a waiver of original review with regard to this 
new evidence.

The issues of entitlement to service connection for left arm 
carpal tunnel syndrome, entitlement to a disability rating in 
excess of 10 percent for residuals of uveitis of the left 
eye, and entitlement to a disability rating in excess of 
10 percent for left arm atrophy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an anxiety disorder was denied by 
the Board in January 1971; evidence received since that time 
is cumulative or irrelevant and does not raise a reasonable 
possibility of substantiating the claim.

2.  The veteran's left hand scar does not cause limitation of 
left hand or wrist function.  

3.  The veteran's left hand scar is not poorly nourished, 
ulcerated, tender, or painful.

4.  The veteran's left hand scar does not involve underlying 
soft tissue damage, an affected area of skin 144 square 
inches or greater, instability in the skin covering the scar, 
or pain on examination.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously-denied claim for entitlement to service connection 
for anxiety has not been presented and the claim is not 
reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  A compensable disability rating for a left hand scar is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002);7805 (2002 & 2006); 7801, 7802, 7803, 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection for an anxiety 
disorder is warranted as secondary to the pain and 
frustration involved with his service-connected left arm 
disability.  He asserts that the scar on his left hand is 
more disabling than is represented by the currently-assigned 
noncompensable disability rating.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in October 2002, prior to the adjudication of his claim for 
service connection for anxiety, which contained the 
information required.  He was provided with a letter in March 
2003 which covered the information required as to his claims 
for increased disability ratings, again prior to the 
adjudication which led to the instant appeal.  He was 
informed of the substance of the laws and regulations 
governing the finality of previously-denied claims, reopening 
with new and material evidence, and increased ratings, as 
well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in a Statement of the Case 
dated in September 2004.  

The veteran was informed of the law governing the assignment 
of disability ratings in the September 2004 Statement of the 
Case.  He has not been specifically informed as to the rules 
governing the assignment of effective dates in the context of 
the instant appeal.  However, since the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate ratings and effective dates to be assigned 
are moot. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board considers VA's notice 
requirements to have been met.   

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran and his representative have presented 
written statements in support of his claim.  It is noted that 
the veteran has repeatedly contended that the VA should 
arrange to have functional capacity testing performed on his 
left arm and wrist in connection with his claims for 
increased disability ratings.  Upon consideration of this 
request, it is concluded that such specialized testing would 
not provide the type of information needed to render an 
informed decision on the veteran's claims for increased 
disability ratings.  While such testing can be useful in 
evaluating questions regarding employability, for instance, 
in this particular case, information regarding the functional 
capacity of the veteran's entire left arm (which is afflicted 
by multiple pathologies, only some of which are service-
connected) would be less helpful toward the goal of 
identifying the amount of impairment which is caused by his 
service-connected scar.  As review of the medical evidence 
contained in the file shows that there is already adequate 
evidence upon which to base a decision regarding the 
veteran's scar, no further testing is required.  With regard 
to the issue involving left arm muscle atrophy, in the REMAND 
below the Board has identified additional development needed 
which is tailored to the VA's evaluation criteria.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The veteran has not alleged any error in the provision of 
notice following the VA's receipt of his application for 
benefits or in the VA's fulfillment of its duty to assist him 
in developing his claim; and the Board is unable to identify 
any such error either.  Therefore, no prejudice has accrued 
to the veteran or his claim in the course of the VA's 
responsibilities to notify and assist him.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for an anxiety disorder.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The Board denied the veteran's appeal for service connection 
for anxiety in January 1971.  At that time, the Board 
represented the final authority for appeal of VA decisions; 
therefore, the denial became final when the Board's decision 
was issued.  

In the January 1971 decision, the Board held that service 
connection for anxiety was not warranted on a direct theory 
of in-service incurrence, because the veteran's service 
medical records did not show the presence of such disability 
or disease during service.  The Board also held that the 
evidence failed to show that the veteran's anxiety was 
related in any way to his service-connected disabilities.  

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  The Court has held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  When new and 
material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

When the Board denied service connection for anxiety in 1971, 
the evidence of record included the veteran's service medical 
records, post-service VA medical records, the report of a VA 
psychiatric examination conducted in April 1969, and the 
veteran's own contentions.  Other than the veteran's own 
contentions, none of this evidence could be interpreted as 
showing that a chronic disability involving anxiety or other 
psychiatric disorder was first shown in service or had its 
inception during service or within one year of his discharge 
from service.  Findings related to the veteran's psychiatric 
status upon discharge from service were normal and there was 
no other contemporaneous indication of a psychiatric disorder 
during service.  The report of a VA psychiatric examination 
conducted in March 1969 reflects a diagnosis of anxiety 
reaction, apparently related to the veteran's concerns about 
his insecure financial position and future earning potential.  
Based upon review of this evidence, the Board held that the 
veteran's anxiety reaction was not first manifested during 
service or within one year of service and that his anxiety 
reaction was not proximately due to or the result of any 
service-connected disease or injury.  

Thus, for the veteran to prevail in his attempt to reopen the 
previous denial, newly-submitted evidence, by itself or when 
considered with previous evidence of record, would have to 
relate to an unestablished fact necessary to substantiate the 
claim and must raise a reasonable possibility of 
substantiating the claim.  In other words, newly-submitted 
evidence would have to tend to show a relationship between 
the veteran's anxiety disorder and service or to a service-
connected disability, for such evidence to warrant reopening 
the previously-denied claim under the criteria set forth at 
38 C.F.R. § 3.156.  

Although a great volume of documents have been added to the 
veteran's claims file since 1971, very few of them are 
relevant to the veteran's psychiatric disorder.  Of these, 
the Board concludes that none meet the standard of being both 
new and material to warrant reopening the previously-denied 
claim for service connection.  

Medical evidence added to the file since 1971 includes 
several VA psychiatric examinations which were conducted 
pursuant to a claim for service connection for headaches.  
Reports dated in February 1972 and July 1974 contain 
diagnoses of anxiety neurosis.  Neither report contains any 
linkage between the anxiety and the veteran's period of 
service.  Furthermore, neither report links the veteran's 
anxiety to a service-connected disability.  

The report of a November 2002 VA psychiatric examination 
contains the examiner's opinion that the veteran's anxiety is 
not secondary to his left arm impairment.  Newly-received 
evidence also includes VA and private medical treatment 
records.  To the extent that these address his mental health 
status, they reflect his reports that he was not seeking or 
receiving treatment for mental health issues, despite medical 
advice to do so.  

The veteran's own contentions are as outlined above; he 
believes that his anxiety disorder was caused by his physical 
disabilities, especially his left arm disabilities.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the veteran is 
not shown to possess such medical expertise, his opinion as 
to the etiology of his anxiety disorder cannot serve as 
material evidence sufficient to reopen the previously-denied 
claim.  

Thus, the evidence added to the record is either cumulative 
or irrelevant to the question of whether service connection 
for anxiety is warranted.  In the case of the November 2002 
psychiatric examination report, the examiner's opinion is 
relevant but entirely unhelpful to the veteran's claim.  None 
of the new evidence could be characterized as raising a 
reasonable possibility of substantiating the claim.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's attempt to reopen the 
previously-denied claim for entitlement to service connection 
for anxiety.  


Entitlement to a compensable disability rating for a left 
hand scar.

Service connection for a left hand scar was granted shortly 
after the veteran's discharge from service, based upon his 
service medical records, which reflect an injury when his 
hand was caught in a cabbage slicing machine, cutting his 
left hand near the thumb.  At that time, the scar measured 
two inches long by 1/8 inch wide, was well-healed and not 
tender.  A 0 percent, non-compensable, disability rating was 
assigned and has been in effect since that time.  Although 
the veteran has other impairment affecting his left hand and 
arm, this decision is limited to the rating assigned to the 
service-connected scar.  

Current medical evidence shows that during an April 2003 VA 
examination, the veteran's scar was described as five inches 
long, extending from the proximal inferior phalangeal joint 
of the thumb into the thenar eminence.  There was full use of 
the thumb in flexion, abduction, adduction, opposition, and 
extension; full range of motion; no evidence of atrophy, and 
no evidence of disability in use of the left hand.  VA 
treatment records dated in 2002 and 2003, reflecting 
evaluation for carpal tunnel syndrome, reflect the presence 
of the scar, as well as complaints of left hand numbness and 
tingling.  The physicians did not link the numbness and 
tingling in the hand to the scar, however, but rather 
attributed these symptoms to the carpal tunnel syndrome.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating criteria for skin diseases changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be applied, whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied prior to their effective date.  
VAOPGCPREC 3-2000.

The veteran's left hand scar is currently rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, which 
have essentially remained the same throughout the appeal 
period.  Under both the older version and the newer version 
of the governing regulations, Diagnostic Code 7805 provides 
for rating impairment resulting from scars based upon the 
limitation of function of the affected part.  In this case, 
no limitation of left hand or wrist function has been related 
to the scar.  All the evidence shows that the scar is 
nonadherent and does not cause limitation of hand or wrist 
function.  In the absence of limitation of left hand or wrist 
function related to the scar, a compensable disability rating 
is not warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

It is the responsibility of the VA to evaluate the veteran's 
service-connected disability under any applicable Diagnostic 
Code which might provide entitlement to a higher disability 
rating, however.  In that vein, the older rating criteria 
provided a 10 percent disability rating for scars which were 
superficial, poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 10 percent 
disability rating was also provided for scars which were 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  As the 
medical evidence shows that the veteran's left hand scar is 
not poorly nourished, ulcerated, or tender and painful, a 
compensable disability rating is not warranted under these 
provisions.  

The newer rating criteria provide for compensable disability 
ratings in cases of scars which are deep or that cause 
limited motion.  A deep scar is defined as one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  Scars that cover an area of 
skin which is 144 square inches or greater may be given a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2006).  A compensable rating can also be assigned 
in cases of superficial, unstable scars.  An unstable scar is 
one where there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 
superficial scar which is painful on examination may also be 
given a compensable disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  In considering these alternate 
rating criteria, the Board concludes that none of these 
Diagnostic Codes supports the assignment of a compensable 
disability rating in the absence of a showing of underlying 
soft tissue damage, an affected area of skin 144 square 
inches or greater, instability in the skin covering the scar, 
or pain on examination.  

In sum, the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for the 
scar on his left hand.  The appeal must therefore be denied. 


ORDER

New and material evidence not having been submitted, the 
previously-denied claim for entitlement to service connection 
for an anxiety disorder is not reopened.

A compensable disability rating for a left hand scar is 
denied.


REMAND

With regard to the veteran's claim for a disability rating in 
excess of 10 percent for atrophy of the left arm, the Board 
notes that the medical records contain conflicting 
information.  A June 2002 neurosurgery consultation report 
shows that the veteran had some left arm atrophy at that 
time.  However, in contrast, the report of an April 2003 VA 
examination reflects that no muscle atrophy was found during 
a clinical examination and that the left arm and the right 
arm had the same amount of musculature.  An August 2003 
neurosurgery consultation report reflects some atrophy, 
possibly related to a cervical radicular problem and possibly 
related to carpal tunnel syndrome.  

The recent VA treatment records also contain references to 
additional tests and studies which were to be performed on 
the veteran's left arm, to include electromyograph testing 
and magnetic resonance imaging of the cervical spine.  
However, the reports of such testing, if conducted, are not 
included in the file for review by adjudicators.  VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Based on the foregoing, the Board is of the opinion that 
further evidentiary development must be accomplished prior to 
appellate review of the issue involving atrophy of the 
veteran's left arm.  First, complete VA treatment records 
including all test reports for the time frame that the appeal 
has been active (from the date of his January 2001 claim for 
an increased rating until the present) must be obtained for 
review.  Secondly, a VA examination must be conducted for the 
purpose of reconciling the conflicting medical evidence 
currently contained in the record.

Lastly, review of the veteran's claims file reveals two 
outstanding claims which require further action on the part 
of the RO.  

In August 1998, the RO denied a claim for a disability rating 
greater than 10 percent for residuals of uveitis and notified 
the veteran of this denial by letter of the same month.  He 
filed a notice of disagreement with this denial immediately 
afterward.  Although the document is not dated, either by the 
veteran or by the RO as to the date received, it appears from 
the letter's placement in the claims file that he mailed the 
letter and that it was received very shortly after August 
1998; certainly within one year of the notice of the 
decision.  No statement of the case pertaining to this claim 
has been issued.

In April 2002, the RO denied a claim for service connection 
for left carpal tunnel syndrome.  Although the notice letter 
is undated, it is clear that the veteran in fact received it, 
as he filed a notice of disagreement with this denial in June 
2002.  Again, no statement of the case pertaining to this 
claim has been issued.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records 
pertaining to the veteran's left arm, 
including all test reports, dated from 
January 2001 until the present, for 
inclusion in the veteran's claims file.

2.  After obtaining the records 
identified above, the veteran should be 
afforded a VA medical examination to 
evaluate the level and extent of atrophy, 
if any, in the veteran's left arm and 
wrist.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Because the veteran has 
experienced multiple pathologies 
affecting his left wrist and arm, the 
examiner is requested to particularly 
review the veteran's service medical 
records reflecting the original injury in 
service, when the veteran's left hand was 
caught in a cabbage slicer, and to 
correlate all currently-identifiable 
pathology with the original injury.  The 
complete rationale for all opinions 
expressed should be fully explained.

3.  The RO should furnish the veteran 
with a Statement of the Case pertaining 
to the issues of entitlement to a 
disability rating greater than 10 percent 
for residuals of uveitis and entitlement 
to service connection for left carpal 
tunnel syndrome.  These issues will not 
be returned to the Board unless the 
veteran perfects an appeal by filing a 
timely substantive appeal.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


